Citation Nr: 1202091	
Decision Date: 01/19/12    Archive Date: 01/30/12

DOCKET NO.  05-02 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for carotid artery atherosclerosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION


The Veteran had active service from January 1968 to January 1972, and from December 2001 to November 2002.  He also served in the National Guard.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina.

The  issues of entitlement to service connection for hearing loss, tinnitus and asthma have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 

In May 2008 and November 2009 the Board remanded the claims for additional evidentiary development, regrettably additional development is still necessary and 
the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board initially notes that in a September 2011 rating decision entitlement to service connection for coronary artery disease, and a 100 percent rating were established.  Given that decision and the fact that atherosclerosis may be related to coronary artery disease or aggravated thereby, the claim presented includes the question of entitlement to secondary service connection. 

In its November 2009 Remand, the Board requested that records from Womack Army Medical Center be obtained and that the Veteran be provided with a new VA examination.  The Veteran's records were obtained and the appellant was examined, however, the VA examination was inadequate.  When VA undertakes to provide a VA examination or obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The November 2009 remand directed that the VA examiner opine whether it is at least as likely as not that carotid artery atherosclerosis began during the Veteran's service between December 2001 and November 2002.  If the examiner determined that the disorder did not begin during that term of service, the examiner was to opine whether it is at least as likely as not that the disorder increased in severity during that term of service, to include as due to the physical demands of active duty.  

While the Veteran was afforded a new VA heart examination in January 2011, the examiner did not address the questions above.  Additionally the November 2011, supplemental statement of the case cites an April 2010 VA examination from the Salisbury VA medical center.  The claims file does not presently contain such an examination.  Of note, a September 2011 rating decision does not cite an April 2010 VA examination in its evidence.  If extant, the April 2010 VA examination must be included in the claims file for review.  

The United States Court of Appeals for Veterans Claims has held that the Board is obligated by law to ensure that the AMC complies with its directives; and where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Additional development is therefore in order.

Accordingly, the case is REMANDED for the following action:

1.  The RO must include into the claims file a copy of the April 2010 VA examination report from the Salisbury VA Medical Center, if such an examination exists.  If the examination did not take place and was cited in the supplemental statement of the case in error, the AMC/RO must document such in the claims file.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
 
2.  Thereafter, the Veteran is to be afforded a new VA examination by a cardiologist.  Following a review of the claims file, the cardiologist must opine whether it is at least as likely as not that carotid artery atherosclerosis began during the Veteran's service between December 2001 and November 2002.  If the disorder did not begin during that term of service, the cardiologist must opine whether it is at least as likely as not that the disorder increased in severity during that term of service, to include as due to the physical demands of active duty.  The cardiologist must also address whether carotid artery atherosclerosis is caused or aggravated by coronary artery disease.  A complete rationale must be provided for all opinions offered.  

3.  The AMC/RO must ensure that the examination report is in complete compliance with the directives of this remand.  If it is deficient in any manner, the AMC/RO must implement corrective procedures at once.

4.  Thereafter, the RO should readjudicate the claim of entitlement to service connection for carotid artery atherosclerosis, to include secondary to coronary artery disease.  If the claim is denied, a supplemental statement of the case must be issued, and the appellant offered an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


